PER CURIAM.
No sufficient reason appears for reversing this judgment. The plaintiff testified .positively that he had made three coils per minute— tthe number the contract called for—upon the machine before it was .delivered. On the other hand, the defendant’s witness Washburn testified that he could make only about one per minute. The plaintiff claims he was not a competent workman, and had not operated the machine long enough to acquire dexterity and speed, which seems reasonable, as it ús conceded that only 720 coils were made in all, which would be only about 12 hours’ work at the rate of one coil per minute. This fact also reflects -upon the credibility of Washburn, who testified that he “worked at it steadily all day for two or three ■weeks.” Besides, it is undisputed that, owing to Washburn’s inability to see clearly the progress of ■the wire in the machine, and to check the revolution at the proper point, an automatic stop was put •on, which necessitated a reversal each time a coil was made, and thereby increased the time required. It is to be inferred that this same contrivance was •still upon the machine when Lauer made his trial, although there is no direct evidence upon the point. Judgment affirmed, with costs.